795 F.2d 888
Paul JENSEN, Plaintiff-Appellant,v.Harry STANGEL, et al., Defendants-Appellees.
No. 83-2473.
United States Court of Appeals,Ninth Circuit.
July 30, 1986.

Thomas J. Ferrito, Los Gatos, Cal., for plaintiff-appellant.
William B. Mayfield, San Jose, Cal., for defendants-appellees.
Prior report:  790 F.2d 721.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN and THOMPSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.